Citation Nr: 0528933	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-16 134A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to an increased (compensable) rating for partial 
left hemiplegia.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Tenner, Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Chicago, Illinois 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The appellant indicated disagreement with that 
decision and, after being furnished a statement of the case, 
filed a substantive appeal.  

This matter was previously before the Board in June 2003 and 
September 2004.  On both occasions the Board remanded the 
matter to the RO for additional development.  Most recently, 
in February 2005, the RO issued a Supplemental Statement Of 
the Case that continued the denial of the claim.  


FINDING OF FACT

The competent medical evidence of record does not show that 
the veteran has current residuals of partial left hemiplegia.  


CONCLUSION OF LAW

The criteria for a compensable rating for partial left 
hemiplegia have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic 
Codes 8520-8513 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

In these matters, VA has substantially complied with the duty 
to assist and the duty to notify provisions of the VCAA.  

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Additionally, a VCAA notice letter consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  

In the present case, by way of July 2003 and September 2004 
letters, pursuant to the VCAA, the RO advised the appellant 
of the types of evidence that he needed to send to VA in 
order to substantiate the claim, as well as the types of 
evidence VA would assist in obtaining.  Specifically, he was 
advised to identify evidence showing that his service-
connected left sided hemiplegia had increased in severity.  
In addition, the veteran was informed of the responsibility 
to identify, or to submit evidence directly to VA.  
Furthermore, the RO specifically requested that the veteran 
provide it with or identify any other additional evidence 
that could help substantiate the claim, including complete 
authorizations to obtain VA and private medical evidence.  
Finally, the letter advised the veteran of the evidence it 
had received in connection with the claim.  

For the above reasons, the Board finds that the RO's notices 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. Principi, 
16 Vet. App. 370 (2002) (identifying the document that 
satisfies VCAA notice).  

While the notices provided to the veteran were not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the veteran's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).   

Based on the above, the Board concludes that the defect in 
the timing of the VCAA notice is harmless error.  See 
generally, Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  See also Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning blind adherence in the face of 
overwhelming evidence in support of the result of a 
particular case, such adherence will result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  

The Board also finds that all necessary development has been 
accomplished.  The veteran identified treatment for left 
sided hemiparesis through the VA medical center.  The RO has 
obtained the veteran's VA outpatient treatment records.  
Moreover, the veteran was afforded VA examinations as noted 
below.  Finally, the veteran was afforded an opportunity to 
testify before the undersigned at a videoconference hearing.  
However, in September 2005, the veteran withdrew his request 
for a hearing.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, appellate review may proceed without prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  


II.  Background and Analysis

By way of history, the Board notes, that in August 1955, the 
veteran presented at the U.S. Army Hospital at Fort Benning, 
Georgia with complaints of gradual onset of left arm and leg 
weakness and clumsiness.  The onset of the symptoms followed 
treatment for prostatitis.  Skull x-rays and cervical spine 
x-rays were negative.  A spinal tap did not reveal any 
abnormality.  A neurologic examination revealed weakness of 
the left arm and leg.  There was a slight alteration in 
perception to pinprick and light touch over the lateral one-
third of the left side of the body.  Although there was no 
defined pattern.  The course in the hospital was 
unremarkable.  No diagnosis was established. 

He was transferred to the Brooke Army Hospital at Fort Sam, 
in Houston Texas.  The initial impression was "demyelizing" 
disease or space occupying lesion.  During the course of 
treatment the veteran was seen by several neurosurgeons.  
They noted that he had a mild clumsiness during performance 
of skilled movements in the left upper extremity.  While a 
brain tumor was suspected, laboratory testing did not reveal 
the presence of a tumor.  No definitive diagnosis, however, 
was established.  

In September 1955, he was returned to duty.  

A September 1955 note indicated that there was no objective 
evidence of weakness found.  

During the veteran's discharge examination in November 1956, 
no defects or diagnoses were recorded.  The examination 
report noted a history of hemiplegia in 1955 with no 
sequalae.  

In August 1965, the veteran filed a claim for service 
connection.  A VA neurological examination in October 1965 
found no evidence of neurologic disease.  In a November 1965 
rating decision, the RO granted service connection for 
partial paralysis (hemiplegia) left.  A noncompensable (0 
percent) evaluation was assigned.  

Presently, the veteran claims entitlement to a compensable 
evaluation for the service-connected disability.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R.  § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally, 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

In every instance where the ratings schedule does not provide 
a zero percent evaluation for a Diagnostic Code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

In this matter, the RO has evaluated the service-connected 
condition pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520-8513, pertaining to either a disability of the sciatic 
nerve or all radicular groups.  Under either Diagnostic Code 
8520 or 8513, a compensable evaluation is warranted in cases 
of at least mild incomplete paralysis.  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  

The Board has carefully reviewed all of the evidence in this 
case.  Unfortunately, the Board finds that the preponderance 
of the evidence is against the claim.  In this regard, during 
VA examination in March 1999, there were findings of 
decreased muscle bulk on the left side accompanied by 
decreased pinprick sensation.  A VA examination in September 
2003 also noted atrophy in the muscles of the left arm.  
However, the VA neurological examiner in October 2004 noted 
that the decrease in muscle strength was the result of a non-
service-connected amputation of the left hand.  In addition, 
the examiner further noted that there was no demonstrable 
weakness in the left upper or lower extremities.  Moreover, 
the examiner noted inconsistencies with the veteran's 
subjective reports of decreased pinprick sensation.  
Following neurologic testing, the examiner opined that the 
veteran had no evidence of left sided hemiparesis.  

In a January 2005 addendum, the VA examiner opined that there 
was no physiological explanation for the veteran's reported 
sensory loss and that there were no neurologic findings of 
left sided hemiparesis.  

The Board finds that the October 2004 VA examination 
evidence, coupled with the January 2005 addendum opinion, is 
the most probative evidence concerning the question as to 
whether the veteran has a current disability manifested by 
left sided hemiparesis.  In this respect, the VA examiner 
reviewed the veteran's claims file, considered his history, 
and conducted a thorough physical examination.  See 
generally, Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It 
is the responsibility of the BVA to assess the credibility 
and weight to be given the evidence") (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)).  

Based upon the foregoing, the Board finds that the disability 
does not approximate the diagnostic criteria for mild 
incomplete paralysis.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, at 55-57 (1990).




ORDER

A compensable disability rating for partial left hemiplegia 
is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


